DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s lection of group I invention (claim 1-12) in the reply filed on 09/12/2022 is acknowledged.  In response to applicant’s arguments about group I-III inventions are linked by a special technical feature of catalyst 1 is not persuasive because such catalyst composition as recited in claim 1 is obvious over Rosendahl et al to US2012/0264954.  Specifically, Rosendahl et al. discloses a catalyst comprising an alumina support and silver in an amount of 5 to 30% by weight on the support, cesium in an amount in the range from 100 ppm by weight to 800 ppm by weight, tungsten in an amount in the range from 5 ppm by weight to 500 ppm by weight (claim 8).  Rosendahl also discloses rhenium in an amount ranging from 120≤CR/dw≤200 wherein ratio of external diameter to wall thickness dA/dw in the range of 2.5-4.5 while external diameter being 5 to 10 mm (para. [0009], [0012], [0015]-[0019]),  based on the external diameter dA and ratio of dA/dw,  the range of wall thickness can be from 1.1-4.  Since dw =1.1-4, while 120≤CR/dw≤200, therefore, the content of rhenium in such catalyst composition can range from 132 to 800 ppm. Rosendahl et al. disclosed such silver amount, cesium content, rhenium content and tungsten content are all within or overlaps with those of claimed silver, cesium content, rhenium content and tungsten content, thus renders a prima facie case of obviousness (see MPEP §2144. 05 I). Rosendahl et al. further teaches silicon content being preferably 200-2800 ppm (para. [0027]) while alkaline earth metal such as Mg, Ca being in the range of 10-1500 ppm (para. [0035], [0036]), such silicon content and alkaline earth metal content suggesting a molar ratio of silicon to alkaline earth metal within or overlapping with that of claimed range.   Correspondingly, Rosendahl et al. disclosed catalyst composition having an overlapping ratio as that claimed range in (v) of claim 1 as well.  Hence, the inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as explained above.  Therefore, previous election of restriction has been maintained. 
Claim 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/12/2022.
Non-Compliant Claim Identifier
The identifier of claims 13-16 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, claim 1 recites “ 20 to 45% by weight of the catalyst, of silver applied to the support”,  such limitation is confusing because one of ordinary skill in the art is uncertain whether “20-45% by weight of the catalyst, of silver applied to the support”  referring to 20-45% by weight of silver precursor/compound being applied to the support, or referring to the catalyst comprising 20-45% by weight percent of the silver in the final catalyst composition.  Thus, such limitation renders claim indefiniteness.  All claim 1’s depending claims 2-12 are rejected for same reasons. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation of “0.1 to 1.46”, and the claim also recites “preferably 0.1 to 1.10”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as obvious over Rosendahl et al (US2012/0264954).  
It is noted that based on the mmol/Kg catalyst of claimed Cs being at least 2 with Cs molar mass being 132.9 g/mol, the Cs content in such catalyst composition being at least 265.8 ppm.  Similarly, based on Re mmol/Kg catalyst being at least 3.0 and its molar mass of 186.2g/mol, the Re content in such catalyst composition being at least 558.6 ppm.  Based on tungsten (W) mmol/Kg catalyst being at least 1.6 and its molar mass of 183.8 g/mol, the W content in such catalyst being at least 294.1 ppm. 
Rosendahl et al. discloses a catalyst comprising an alumina support and silver in an amount of 5 to 30% by weight on the support, cesium in an amount in the range from 100 ppm by weight to 800 ppm by weight, tungsten in an amount in the range from 5 ppm by weight to 500 ppm by weight (claim 4, 8, para. [0066]).  Rosendahl also discloses rhenium in an amount ranging from 120≤CR/dw≤200 wherein ratio of external diameter to wall thickness dA/dw in the range of 2.5-4.5 while external diameter being 5 to 10 mm (para. [0009], [0012], [0015]-[0019]),  based on the external diameter dA and ratio of dA/dw,  the range of wall thickness can be from 1.1-4.  Since dw =1.1-4, while 120≤CR/dw≤200, therefore, the content of rhenium in such catalyst composition can range from 132 to 800 ppm.    Therefore, Rosendahl et al. disclosed such silver amount, cesium content, rhenium content and tungsten content are all within or overlaps with those of claimed silver, cesium content, rhenium content and tungsten content, thus renders a prima facie case of obviousness (see MPEP §2144. 05 I). 
Rosendahl et al. further teaches silicon content being preferably 200-2800 ppm (para. [0027]) while alkaline earth metal such as Mg, Ca being in the range of 10-1500 ppm (para. [0035], [0036]), such silicon content and alkaline earth metal content suggesting a molar ratio of silicon to alkaline earth metal (x) within or overlapping with that of claimed range, thus renders a prima facie case of obviousness (see MPEP §2144. 05 I). 
	Regarding claim 1, as for the claimed limitation (v), since Rosendahl et al. disclosed Cs content, rhenium content, tungsten content and a molar ratio of silicon to alkaline earth metal all overlap with those of instantly claimed range, it would have been obvious for one of ordinary skill in the art to expect that Rosendahl et al. disclosed catalyst composition having an overlapped or similar ratio of c(Cs) - c(Re) - c(W) as that of instantly claimed.   Furthermore, it would have been obvious for one of ordinary skill in the art to adopt a same Cs, Re and tungsten amount and same silicon to alkaline earth metal molar ratio as those of instantly claimed via routine experimentation (see MPEP §2144. 05 II) for help obtaining a catalyst for desired catalytic activity for oxidation of ethylene to ethylene oxide as suggested by Rsoendahl et al. (para. [0001], [0008]).
	Regarding claim 2-4, such limitations are met as discussed above. 
Regarding claim 5, it is noted that c(Cs) mmol/Kg catalyst being 4.5 to 11.3, based on Cs molar mass of 132.9 g/mol, such claimed Cs content in the catalyst being 598-1501.7 ppm. Rosendahl et al. already teaches cesium in an amount in the range from 100 ppm by weight to 800 ppm by weight.  Rosendahl et al. disclosed such cesium content overlaps with those of claimed cesium content thus renders a prima facie case of obviousness (see MPEP §2144. 05 I). 
Regarding claim 6, it is noted that 2.6 to 10.4 mmol potassium (K)/Kg catalyst, based on K molar mass of 39 g/mol, such claimed K content in the catalyst being 101.4-401.7 ppm. Rosendahl et al. further teaches an amount of potassium not more than 1000 ppm by weight, more preferably in an amount of not more than 500 ppm by weight (para. [0032], [0033], [0129]) based on the catalyst support.   Since Rosendahl et al. disclosed catalyst comprising 5-30% by weight of silver and minor amount of other catalytic elements, therefore, the maximum content of the alumina content in such catalyst being not more than 70% by weight.  Based on Rosendahl et al. disclosed such amount of support in the catalyst and K content in the support, it is readily apparent to one of ordinary skill in the art that Rosendahl et al. disclosed K content in the catalyst being not more than 700 ppm, wherein such amount overlaps with that of claimed potassium content thus renders a prima facie case of obviousness (see MPEP §2144. 05 I). 
Regarding claim 7, it is noted that 0.2 to 10.8 mmol sodium (Na)/Kg catalyst, based on Na molar mass of 23 g/mol, such claimed Na content in the catalyst being 10.8-248.4 ppm. Rosendahl et al. further teaches an amount of sodium in the range from 10 ppm by weight to 1500 ppm by weight based on the catalyst support (para. [0031], [0033], [0039]).  Since Rosendahl et al. disclosed catalyst comprising 5-30% by weight of silver and minor amount of other catalytic elements, therefore, the maximum content of the alumina content in such catalyst being not more than 70% by weight.  Based on Rosendahl et al. disclosed such amount of support in the catalyst and Na content in the support, it is readily apparent to one of ordinary skill in the art that Rosendahl et al. disclosed Na content in the catalyst being from 7 ppm to not more than 1050 ppm, wherein such amount overlaps with that of claimed Na content thus renders a prima facie case of obviousness (see MPEP §2144. 05 I). 
Regarding claim 8, it is noted that 43 to 86 mmol lithium (Li)/Kg catalyst, based on Li molar mass of 7 g/mol, such claimed Li content in the catalyst being 301-602 ppm. Rosendahl et al. further teaches the catalyst comprising lithium in an amount less than 700 ppm, preferably in the range from 10 ppm by weight to 500 ppm by weight (claim 8, para. [0084]). Rosendahl et al. disclosed lithium amount overlaps with that of claimed Li content thus renders a prima facie case of obviousness (see MPEP §2144. 05 I). 
Regarding claim 9, it is noted that 0.3 to 3 mmol sulfur (S)/Kg catalyst, based on S molar mass of 32 g/mol, such claimed S content in the catalyst being 9.6-96 ppm. Rosendahl et al. further teaches the catalyst comprising sulfur in an amount in the range from 0 to 50 ppm by weight (para. [0086], claim 8). Rosendahl et al. disclosed sulfur amount overlaps with that of claimed S content thus renders a prima facie case of obviousness (see MPEP §2144. 05 I). 
Regarding claim 10, since Rosendahl et al. disclosed Cs content, rhenium content, tungsten content all overlap with those of instantly claimed range, it would have been obvious for one of ordinary skill in the art to expect that Rosendahl et al. disclosed catalyst composition having an overlapped or similar ratio of c(Cs): c(Re): c(W) as that of instantly claimed.   It would have been obvious for one of ordinary skill in the art to adopt a same c(Cs): c(Re): c(W) ratio as those of instantly claimed via routine experimentation (see MPEP §2144. 05 II) for help obtaining a catalyst for desired catalytic activity for oxidation of ethylene to ethylene oxide as suggested by Rosendahl et al. (para. [0001], [0008]).
Regarding claim 11, Rosendahl et al. further teaches the alumina support having a water absorption of preferably in the range from 0.35 ml/g to 0.65 ml/g (para. [0048]). 
Regarding claim 12, Rosendahl et al. further teaches and the alumina supports having a BET surface area in the range of from 0.1 to 5 m2/g, preferably 0.7-1.2 m2/g (para. [0043], claim 6).   Based on Rosendahl et al. disclosed such water absorption and BET surface area ranges, the ratio of water absorption to the BET in the range of 0.07-5 ml/m2, preferably 0.29-0.92 ml/m2, wherein such ratio of water absorption to the BET overlaps with that of claimed ratio of water absorption to the BET thus renders a prima facie case of obviousness (see MPEP §2144. 05 I). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 11400437 in view of Rosendahl et al (US2012/0264954).   US’437 teaches a same catalyst composition comprising applying silver, cesium and rhenium to the alumina support, wherein catalyst having a cesium content CCs exceeds 450 ppm per weight of the total catalyst,  and silver in an amount of from 5 to 40% by weight, Si content in the carrier being  in the range from 200 to 4000 ppm based on the total weight of the support, Ca content in the carrier being  in the range from 100 to 1000 ppm, and the catalyst comprising at least one promoter selected from the group consisting of tungsten, lithium and sulfur, wherein such catalyst having same or substantially the same silver content, same or substantially the same rhenium content and same or substantially the same silicon to the alkaline earth ratio, but US’437 does not expressly teaches the content of tungsten, or the ratio between Cs, Re and W.    It is noted that such content of tungsten, or the ratio between Cs, Re and W etc. are described by Rosendahl et al as explained above.   It would have been obvious for one of ordinary skill in the art to adopt a same Cs, Re and tungsten amount and same silicon to alkaline earth metal molar ratio as those of instantly claimed via routine experimentation (see MPEP §2144. 05 II) for help obtaining a catalyst for desired catalytic activity for oxidation of ethylene to ethylene oxide as suggested by Rsoendahl et al. (para. [0001], [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732